I agree with Mr. Justice CHANDLER to the extent of affirming the decree of the lower court for specific performance. The court could not order an accounting unless and until it found a valid contract and to that extent a bill to declare specific performance was proper. However, the decree further provided for payment of an unliquidated and undetermined amount, without *Page 574 
an accounting having been had. To that extent the decree should be modified and the case should be remanded for an accounting of the amount due, if any, on the contract.